Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2009 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 2-78335-NY PHI GROUP, INC. ( Name of Issuer in its charter ) Nevada 90-0114535 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 17011 Beach Blvd., Suite 1230, Huntington Beach, California 92647 ( Address of Principal Executive Offices ) ( Zip Code ) (714) 843-5450 Issuer's Telephone Number, Including Area Code Providential Holdings, Inc. ( Former name, former address and former fiscal year, if changed since last report ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares outstanding of the registrant's Common Stock, $0.001 par value, was 193,830,961 as of March 31, 2009. PHI GROUP, INC. For the Period Ended March 31, 2009 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 - Consolidated Financial Statements - Unaudited Consolidated Balance Sheets As of March 31, 2009 and June 30, 2008 Consolidated Statements of Operations for Three Months and Nine Months Ended March 31, 2009 and 2008 Consolidated Statements of Cash Flows for Nine Months Ended March 31, 2009 and 2008 Notes to Consolidated Financial Statements Item 2 -Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 - Quantitative and Qualitative Disclosures about Market Risk Item 4 - Controls and Procedures PART II - OTHER INFORMATION Item 1 - Legal Proceedings Item 1A - Risk Factors Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds Item 3 - Defaults Upon Senior Securities Item 4 - Submission of Matters to a Vote of Security Holders Item 5 - Other Information Item 6 - Exhibits SIGNATURES 3 4 5 PHI GROUP, INC. AND SUBSIDIARIES (FORMERLY PROVIDENTIAL HOLDINGS, INC.) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - NATURE OF BUSINESS PHI GROUP, INC. (Formerly Providential Holdings, Inc.), ("PHI") is engaged in a number of business activities, specifically merger and acquisition advisory services, real estate development, and mining. The Company acquires and consolidates special opportunities in selective industries to create additional value, acts as an incubator for emerging companies and technologies, and provides financial consultancy and M&A advisory services to U.S. and foreign companies. INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. These statements should be read in conjunction with the audited financial statements for the year ended June 30, 2008. In the opinion of management, all adjustments consisting of normal reoccurring accruals have been made to the financial statements. The results of operation for the nine months ended March 31, 2009 are not necessarily indicative of the results to be expected for the fiscal year ending June 30, 2009. USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. MARKETABLE SECURITIES The Company's securities are classified as available-for-sale and, as such, are carried at fair value. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. Each investment in marketable securities represents less than twenty percent (20%) of the outstanding common stock and stock equivalents of the investee, and each security is quoted on either the Pink Sheets or the OTC Bulletin Board. As such, each investment is accounted for in accordance with the provisions of SFAS No. 115. Unrealized holding gains and losses for available-for-sale securities are excluded from earnings and reported as a separate component of stockholder's equity. Realized gains and losses for securities classified as available-for-sale are reported in earnings based upon the adjusted cost of the specific security sold. On March 31, 2009, the marketable securities have been recorded at $2,699,248 based upon the fair value of the marketable securities. (Note 4) PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of PHI GROUP, INC. and its subsidiaries, Providential Securities, Inc., Providential Capital, PHI Digital Inc., (PHI Digital), Provimex, Providential Energy Corporation (formerly Providential Oil & Gas, Inc.) Touchlink Communications, PHI Mining Group, Inc. (formerly DDC Industries, Inc.), PhiLand Corporation, Philand Vietnam Ltd., and Providential Vietnam Ltd. collectively referred to as the "Company". All significant inter-company transactions have been eliminated in consolidation. Providential Securities, Inc, PHI Digital, Provimex, Providential Energy Corporation, and Touchlink are inactive. RECLASSIFICATIONS Certain prior year items have been reclassified to conform to the current periods presentation. RECENT ACCOUNTING PRONOUNCEMENTS In December 2007, the FASB issued SFAS No. 141 (Revised 2007), Business Combinations. The objective of this statement will significantly change the accounting for business combinations. Under Statement 141R, an acquiring entity will be required to recognize all the assets acquired and liabilities assumed in a transaction at the acquisition date fair value with limited exceptions. Statement 141 applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company does not expect the adoption of SFAS No. 141R to have a material impact on the consolidated financial statements. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements-An Amendment of ARB No. 51". The objective of this statement is to establish new accounting and reporting standards for the Noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary Statement 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. The Company does not expect the adoption of SFAS No. 160 to have a material impact on the consolidated financial statements. In March 2008, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133, which requires additional disclosures about the objectives of the derivative instruments and hedging activities, the method of accounting for such instruments under SFAS No. 133 and its related interpretations, and a tabular disclosure of the effects of such instruments and related hedged items on our financial position, financial performance, and cash flows. The Company does not expect the adoption of SFAS No. 161 to have a material impact on the consolidated financial statements. In May 2008, FASB issued SFASB No.162, The Hierarchy of Generally Accepted Accounting Principles. The pronouncement mandates the GAAP hierarchy reside in the accounting literature as opposed to the audit literature. This has the practical impact of elevating FASB Statements of Financial Accounting Concepts in the GAAP hierarchy. This pronouncement will become effective 60 days following SEC approval. The Company does not believe this pronouncement will impact its financial statements. In May 2008, FASB issued SFASB No. 163, Accounting for Financial Guarantee Insurance Contracts-an interpretation of FASB Statement No. 60. The scope of the statement is limited to financial guarantee insurance (and reinsurance) contracts. The pronouncement is effective for fiscal years beginning after December 31, 2008. The Company does not believe this pronouncement will impact its financial statements. In June 2008, the Financial Accounting Standards Board (FASB) issued FASB Staff Position (FSP) Emerging Issues Task Force (EITF) No. 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities. Under the FSP, unvested share-based payment awards that contain rights to receive nonforfeitable dividends (whether paid or unpaid) are participating securities, and should be included in the two-class method of computing EPS. This FSP is effective for us beginning July 1, 2009 and the Company does not expect that FSP EITF No. 03-6-1 would have a material impact on the financial statements. In November 2008, the FASB ratified the Emerging Issues Task Force (EITF) consensus on Issue No. 08-6, Equity Method Investment Accounting Considerations (EITF 08-6) which addresses certain effects of SFAS Nos. 141R and 160 on an entitys accounting for equity-method investments. The consensus indicates, among other things, that transaction costs for an investment should be included in the cost of the equity-method investment (and not expensed) and shares subsequently issued by the equity-method investee that reduce the investors ownership percentage should be accounted for as if the investor had sold a proportionate share of its investment, with gains or losses recorded through earnings. EITF 08-6 is effective of us beginning July 1, 2009. The Company does not expect this standard to have a material impact on the consolidated results of operations or financial condition. In November 2008, the FASB ratified the EITF consensus on Issue No. 08-7, Accounting for Defensive Intangible Assets (EITF 08-7). The consensus addresses the accounting for an intangible asset acquired in a business combination or asset acquisition that an entity does not intend to use or intends to hold to prevent others from obtaining access (a defensive intangible asset). Under EITF 08-7, a defensive intangible asset would need to be accounted as a separate unit of accounting and would be assigned a useful life based on the period over which the asset diminishes in value. EITF 08-6 is effective for us beginning July 1, 2009. The Company does not expect that this standard would have a material impact on the consolidated financial statements. In December 2008, the FASB issued FSP No. FAS 132(R)-1, Employers Disclosures about Postretirement Benefit Plan Assets. This FSP requires additional disclosures about plan assets for sponsors of defined benefit pension and postretirement plans including expanded information regarding investment strategies, major categories of plan assets, and concentrations of risk within plan assets. Additionally, this FSP requires disclosures similar to those required under SFAS No. 157 with respect to the fair value of plan assets such as the inputs and valuation techniques used to measure fair value and information with respect to classification of plan assets in terms of the hierarchy of the source of information used to determine their value. The disclosures under this FSP are required for annual periods ending after December 15, 2009. The Company does not expect that this standard would have a material impact on the consolidated financial statements since the Company does not have Postretirement Benefit Plan Assets. In January 2009, the FASB issued FSP No. EITF 99-20-1, Amendments to the Impairment Guidance of EITF Issue No. 99-20 (FSP No. EITF 99-20-1). This FSP provided additional guidance with respect to how entities determine whether an other-than-temporary impairment (OTTI) exists for certain beneficial interests in a securitized transaction, such as asset-backed securities and mortgage-backed securities, that (1) do not have a high quality rating or (2) can be contractually prepaid or otherwise settled such that the holder would not recover substantially all of its investment. FSP No. EITF 99-20-1 amended EITF Issue No. 99-20 to more closely align its OTTI guidance with that of SFAS No. 115, Accounting for Certain Investment in Debt and Equity Securities. This FSP was effective for us prospectively beginning October 1, 2008. The Company considered this FSPs additional interpretation of EITF Issue No. 99-20 when classifying respective additional impairments as temporary or other-than-temporary beginning October 1, 2008. This FSP had no material impact on such classifications. NOTE 2 - NASD EXAMINATION AND DISCONTINUANCE OF PROVIDENTIAL SECURITIES, INC. After the completion of a routine audit of Providential Securities, Inc. (Providential) in July and August 2000, the National Association of Securities dealers, Inc. alleged that Providential violated certain provisions of the NASDs Conduct Rules 2120, 2330, 2110 and 3010, and Rules 15c2-4, 10b-5, 10b-9 and 15c3-3 of the Securities and Exchange Commission. Providential Securities, Inc. and Henry Fahman voluntarily submitted a Letter of Acceptance, Waiver and Consent (AWC), which was accepted by NASD Regulation, Inc. on October 27, 2000.Providential Securities, Inc. was censured, fined $115,000 and required to offer rescission to those public customers who participated in the Providential Private Placement. In addition, Henry Fahman was banned, in all capacities, from associating with any NASD member. Based upon the above mentioned circumstances, Providential Securities, Inc. withdrew its membership from the NASD in October 2000 and ceased its securities brokerage operation. The fine of $115,000 is included in accrued expenses in the accompanying consolidated financial statements. The Company has offered all Preferred Stock holders rescission on their investment. During the year ended June 30, 2004, $235,000 from the amount due to Preferred Stock Holders plus $105,600 in related interest payable totaling $340,600 was paid either in cash or with the issuance of common stock. The balance of unredeemed preferred shares and the related interest has been included in current liabilities on the accompanying consolidated financial statements. NOTE 3  LOANS RECEIVABLE FROM RELATED PARTIES Loans receivable from related parties consist of the following at March 31, 2009 and June 30, 2008: March 31, 2009 June 30, 2008 Loan to Jeantex Group, Inc. $ 189,434 $ 162,402 Loan to Bio-Warm Corp./DDC Industries - 32,560 Loan to Cavico 1,020 - Loan to Provimex HTV 82,945 67,000 Loan to Pho Express 109,600 85,000 $ 382,999 $ 346,962 Loans to Bio-Warm/ DDC Industries and to Cavico were unsecured, interest free and due on demand. The loans to DDC Industries were reclassified to intercompany account as DDC Industries changed its name to PHI Mining Group, Inc. and became a subsidiary of the Company. Loans to Jeantex Group and Provimex HTV are unsecured and bear 8.5% interest per annum and due on demand. $30,000 of loan to Pho Express bears 32.5% interest per annum and the remaining portion is interest free and due on demand. During the period ended March 31, 2009, the total interest income from these loans was not recorded as the receiving of these interests is not assured. NOTE 4- MARKETABLE EQUITY SECURITIES AVAILABLE FOR SALE The Companys marketable securities are classified as available-for-sale and, as such, are carried at fair value. All of the securities are comprised of shares of common stock of the investee. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. Each investment in marketable securities represents less than twenty percent (20%) of the outstanding common stock and stock equivalents of the investee, and each security is quoted on either the, pink sheets or the OTC Bulletin Board. As such, each investment is accounted for in accordance with the provisions of SFAS No. 115. Marketable securities classified as available for sale consisted of the following as of March 31, 2009: As of March 31, 2009, 400,000 shares of Jeantex Group, Inc. stock, 2,000,000 shares of Cavico Corp. stock, 3,000,000 shares of DDC Industries, Inc. stock and 1,000,000 shares of Catthai Corporation stock were pledged as collateral for short-term notes payable. The changes in net unrealized holding gain/loss on securities available for sale have been included as a separate component of stockholders' equity. For the periods ended March 31, 2009 and June 30, 2008, an unrealized loss of $5,018,128 and $1,522,997 were recorded, respectively. During the period ended March 31, 2009, the Company sold all 6,645,584 shares of Eastbridge Investment stock for $202,337, the Company sold 328,570 shares of Cavico Corp. for $60,853. In addition, the Company received 7,270,000 shares of Catthai Corporation for services of which 6,000,000 shares were recorded as revenue in the year ended June 30, 2008. The Company purchased 1,200 shares of Catthai Corporation at $2,371 during the period ended March 31, 2009. The Company received 3,500,000 shares of Vietnam United Steel Corporation for services. The Company used 1,500,000 shares of All Line, Inc. for payment for services. In March 2007, Bio-Warm entered into a purchase agreement to acquire 100% of Vietnam-based Dai Dung Metallic Manufacture Construction and Trade Company (DDMMCT) and changed its name to DDC Industries, Inc. The Company received 7,527,506 shares for advisory services, which was equivalent to 20% of all issued and outstanding shares of DDC Industries, Inc. The merger agreement with DDMMCT was rescinded on November 18, 2008 in entirety and shareholders of DDMMCT agreed to return 28,610,025 shares of 30,110,025 issued shares. On December 1, 2008, DDC Industries Inc. changed its name to PHI Mining Group. On December 1, 2008, Indochina Mining Corporation, a subsidiary of the Company, entered into stock purchase agreement with PHI Mining Group to exchange all of its capital stock with the same number of newly issued shares of PHI Mining Group. As a result, the Company owned about 83% of PHI Mining Group, Inc. as of December 1, 2008. Prior to the merger between PHI Mining Group and Indochina, Company held 20% interest in DDCI 9 Industries which was increased to 76% as a result of rescission as mentioned above and subsequent acquisition of Companys subsidiary Indochina by PHI Mining Group (DDCI Industries) resulted in the increase in Companys interest to 83%. This transaction was recorded as related party transaction which resulted in the capitalization of PHI Mining Group into the Company. During the period ended March 31, 2009, 23,285,714 shares of Jeantex Group, Inc. were exchanged with 900,000 shares of PhiLand Corporation which were owned by the Company. The Company recorded the value of the securities at $139,714 as of the transaction date as shares to be received and recorded a loss of $175,286. The Company recorded a realized loss on the sale of marketable securities of $2,246,248 including realized loss of $2,074,647 on securities of DDCI which became a subsidiary of the Company for the nine month period ended March 31, 2009 and a gain of $114,817 for the nine month period ended March 31, 2008. NOTE 5 - PROPERTY AND EQUIPMENT Property and equipment at March 31, 2009 and June 30, 2008 consists of the following: Dec. 31, 2008 June 30, 2008 Equipment $ 87,957 $ 85,855 Furniture and Fixtures 59,115 59,115 Automobiles Subtotal 240,263 202,970 Less Accumulated Depreciation ) ) Net property and equipment Depreciation expenses were $6,919 and $869 for the periods ended March 31, 2009 and 2008, respectively. NOTE 6 - CONSTRUCTION IN PROGRESS Construction in progress represents the costs incurred by PhiLand Corporation, a subsidiary of the Company for real estate development amounting to $488,106 as of March 31, 2009. The costs include design costs of $285,233, grading costs of $67,730, land clearing costs of $55,687, relocation costs of $30,085 and survey and interest capitalized and other costs of $49,371. NOTE 7 - ACCOUNTS PAYABLE AND ACCRUED EXPENSES The accounts payable and accrued expenses at March 31, 2009 and June 30, 2008 consist of the following: During the period ended March 31, 2009, the Company was forgiven for the accrued interest of $131,808 on certain short term notes. This amount of was recorded as a gain on settlement of debts in the consolidated financial statements. NOTE 8  DUE TO OFFICERS 10 Due to officer, represents advances made by officers of the Company and its subsidiaries, which are non-interest bearing, except for $100,000 as described below, unsecured and due on demand. As of March 31, 2009 and June 30, 2008, the balances were $898,910 and $561,982, respectively. As of March 31, 2009, the Company has a short term note payable amounting $100,000 with interest bearing $3,000 per month payable to the former Chief Technology Officer (CTO). NOTE 9 - LOANS AND PROMISSORY NOTES SHORT TERM NOTES PAYABLE: As of March 31, 2009 and June 30, 2008, the Company has short term notes payable amounting $2,304,256 and $1,816,255, with accrued interest of $386,139 and $340,753, respectively. These notes bear interest rates ranging from 6% to 36% per annum. $1,589,000 of these short term notes are past due and $443,406 are due on demand. During the periods ended March 31, 2009 and 2008, the Company paid $156,150 and $95,000 of principal and $197,785 and $128,248 of interest on short term notes, respectively. During the period ended March 31, 2009, the Company was forgiven for the accrued interest of $131,808 on certain short term notes. Some of the notes payable are secured by assets of the Company as summari zed below: Note balance Secured by $ 115,000 400,000 Jeantex shares, 500,000 Catthai shares $ 550,000 2,000,000 Cavico shares 500,000 Catthai shares $ 150,000 1,500,000 DDCI shares $ 100,000 1,500,000 DDCI shares DUE TO PREFERRED STOCKHOLDERS: The Company classified $215,000 of preferred stock subscribed as a current liability payable to holders of preferred stock due to non compliance of preferred shares subscription agreement. This amount was past due as of March 31, 2009. The interest payable to holders of preferred stock of $226,205 and $206,855 has been included in accrued interest included in account payable and accrued expenses on the balance sheets as of March 31, 2009 and June 30, 2008, respectively. OTHER CURRENT LIABILITIES During the year ended June 30, 2004, the Company received an overpayment of $89,691 for the exercise of stock options. This amount has not been paid by the Company as of March 31, 2009, and was shown as other current liabilities on the consolidated financial statements. NOTE 10 - LITIGATION LEGAL PROCEEDING SETTLED AND UNPAID AS OF MARCH 31, 2009: QUANG VAN CAO AND NHAN THI NGUYEN CAO VS. PROVIDENTIAL SECURITIES, INC. ET AL. This case was originally submitted to Orange County Superior Court, CA on June 25, 1997, Case No. 781121, and subsequently moved to NASD Dispute resolution for arbitration. On or about August 24, 2000, the Company's legal counsel negotiated with the Claimant's counsel and unilaterally reached a settlement that had not been approved by the Company. While the Company was in the process of re-negotiating the terms of said settlement, the Claimants filed a request for arbitration hearing before the National Association of Securities Dealers on October 4, 2000, Case No. 99-03160. Thereafter, the Claimants filed a complaint 11 with the Orange County Superior Court, CA on October 31, 2000, Case No. 00CC13067 for alleged breach of contract for damages in the sum of $75,000 plus pre-judgment interest, costs incurred in connection with the complaint, and other relief. Without admitting or denying any allegations, the Company reached a settlement agreement with the Claimants whereby the Company would pay the Claimants a total of $62,500 plus $4,500 in administrative costs. As the date of this report, the Company has paid $2,500 and is subject to an entry of judgment for $79,000. The settlement amount has been accrued in the accompanying consolidated financial statements. CONSECO FINANCE VENDOR SERVICES CORPORATION FKA GREEN TREE VENDOR SERVICES CORPORATION VS. PROVIDENTIAL SECURITIES, INC., HENRY D. FAHMAN AND TINA T. PHAN In September 1997 Providential Securities, Inc. entered into a written Lease Agreement to lease certain items of equipment from Green Tree Vendor Services, in return for which Providential Securities, Inc. agreed to pay thirty-six monthly installments, each in the amount of $1,552. On or about September 12, 2000, and subsequently, Providential Securities, Inc. was unable to make the monthly payments to Claimant due to the lack of revenues following the interruption and subsequent closure of its securities brokerage operations. (See Note 3) Claimant filed a complaint for money with the Superior Court of the State of California, County of Orange (Case No. 01CC02613) on February 23, 2001 seeking $39,102 plus interest thereon at the legal rate from September 12, 2000. The claimant entered a judgment against Providential Securities, Inc., Henry Fahman and Tina Phan for $48,933. The judgment amount has been accrued in the accompanying consolidated financial statements. PENDING LITIGATION: NGON VU VS. PROVIDENTIAL SECURITIES, INC. Claimant was a former employee of Providential Securities, Inc. who was laid off in 2000 due to closure of business. The Claimant complained to the Department of Industrial Relations (DIR) for allegedly unpaid vacation and salaries. On June 13, 2001, the DIR filed a request to enter a judgment against Providential Securities, Inc. for $9,074 including wages and interest, penalty, post hearing and filing fee. The sought amount of $9,074 has been accrued in the accompanying consolidated financial statements. VERIO VS. PROVIDENTIAL SECURITIES, INC. On or about April 1, 2003, Verio, Inc. filed a judgment against Providential Securities, Inc., a wholly-owned subsidiary of the Company which was discontinued in October 2000, for a total of $9,141. This sum consists of $6,800 for services allegedly rendered by Verio, Inc. to Providential Securities, Inc. in 2000 and $2,341 for legal costs. Both amounts have been accrued in the accompanying consolidated financial statements. DOW JONES & COMPANY, INC. VS. PROVIDENTIAL SECURITIES, INC. AND PROVIDENTIAL HOLDINGS, INC. On March 19, 2002 Dow Jones & Company filed a complaint with the Superior Court of California, County of Orange, West Justice Center (Case No. 02WL1633), against Providential Securities, Inc., the discontinued operations of the Company, and Providential Holdings, Inc. for $9,973 plus prejudgment interest at the rate of ten (10%) per annum from November 1, 2000, reasonable attorneys fees and other and further relief. This claim is in connection with services allegedly rendered by the Plaintiff to Providential Securities, Inc. prior to November 2000. The Company intends to settle this case. The sought amount of $9,973 (excluding interest) has been accrued in Accrued Expenses in the accompanying consolidated financial statements. KEY EQUIPMENT FINANCE, INC., VS. 49-6215601, INC.; HENRY D. FAHMAN; TINA T. PHAN, CASE NO 06WL00289 On January 18, 2006 Key equipment Finance filed a suit in the Superior Court of the State of California, County of Orange West District claiming breach of the terms of lease agreement by failure to make the monthly installment due although demand therefore was made. The remaining balance due and owing to plaintiff under the lease is $14,439 plus interest from the date of default. The plaintiff also claiming for breach of guaranty, common counts, unjust enrichment and cost of law suit and any other relief the Court may deem just and proper. The sought amount of $14,439 has been accrued in the accompanying consolidated financial statements. NASD CASE: After the completion of a routine audit of Providential Securities, Inc. in July and August 2000, the National Association of Securities Dealers, Inc. alleged that Providential violated certain provisions of the NASD's Conduct Rules . As a result, Providential Securities, Inc. withdrew its membership from the NASD in October 2000 and ceased its securities brokerage operation. $127,305, including $115,000 fine charged by NASD, is included in accrued expenses in the accompanying consolidated financial statements. (Note 3) ARBITRATION CASES: The Company had four arbitration cases from day-traders against Providential Securities, Inc., a discontinued stock brokerage operation of the Company. The total amount of damages for these cases, which were closed as of June 30, 2001, was $54,505. This amount has been accrued in the accompanying consolidated financial statements. NOTE 11 - BASIC AND DILUTED NET LOSS PER SHARE Net loss per share is calculated in accordance with SFAS No. 128, "Earnings per Share". Under the provision of SFAS No. 128, basic net loss per share is computed by dividing the net loss for the period by the weighted-average number of common shares outstanding for the period. Diluted EPS is based on the weighted-average number of shares of common stock outstanding for the period and common stock equivalents outstanding at the end of the period. Basic and diluted weighted average number of shares for the period ended March 31, 2009 were the same since the inclusion of Common stock equivalents is anti-dilutive. NOTE 12 - STOCKHOLDER'S EQUITY Effective April 13, 2009, the Company amended its articles of incorporation to change its par values of preferred and common stock to $0.001. The Company has 400,000,000 authorized capital stock, consisting of 300,000,000 shares of common stock and 100,000,000 shares of preferred stock. The effect of the change has been reflected retroactively in the consolidated financial statements. Treasury Stock: During the period ended March 31, 2009 and 2008, the Company purchased 170,000 and 500 Treasury Shares for $4,233 and $42, respectively. During the period ended March 31, 2009, the Company used 1,280,000 shares of its treasury shares to convert a note of $30,000 at $0.015. The Company recorded $27,400 loss on conversion. The balance of treasury stock as of March 31, 2009 was 1,330,440 shares valued at $1,330. Common Stock: Shares to be Issued: On June 6, 2006, Luberski Inc. transferred and subsequently sold 1,000,000 shares of common stock of Providential Holdings, which belonged to the officer of the Company and were given to Luberski, Inc. as collateral for the loan. As of June 30, 2007, the Company agreed to pay back 1,000,000 shares valued at $57,000 to the officer and recorded the transaction as shares to be issued. Prepaid Consulting: During the year ended June 30, 2008, the Company issued 1,500,000 shares of common stock to a consultant valued at $75,000 based on a consulting agreement for service over one year. The Company amortized $37,500 during the period ended March 31, 2009 and $37,500 in the fiscal year ended June 30, 2008. Subscriptions Receivable: The subscription receivable balance of $25,500 at June 30, 2008 from a consultant for shares issued during the year ended 2005 was written off in the period ended March 31, NOTE 13 - STOCK BASED COMPENSATION PLAN Stock-Based Compensation: On February 7, 2005, the Company adopted a stock-based compensation plan and set aside 14,000,000 shares of common stock for selected eligible participants of the Company and subsidiaries, and certain independent contractors providing certain services to the Company. As of March 31, 2009, 12,478,512 shares have been issued for salaries, consulting and professional services in lieu of cash under this plan. Prior to July 1, 2006, the Company measured stock compensation expense using the intrinsic value method of accounting in accordance with Accounting Principles Board (APB) Opinion No. 25, "Accounting for Stock Issued to Employees," and related interpretations (APB No. 25). The company adopted SFAS No. 123-R effective July 1, 2006 using the modified prospective method. Warrants: During the quarter ended September 30, 2006, the Company issued 250,000 stock warrants with a term of 5 years and a three year vesting period. The following assumptions were used in the Black-Scholes pricing model: NOTE 14- GAIN ON SETTLEMENT OF DEBT During the period ended March 31, 2009 and 2008, the Company recorded a gain of $133,757 and $-0- on the settlement of debt, respectively. (Note 6) NOTE 15 - RELATED PARTY TRANSACTIONS 14 The Company accrued $157,500 salaries for Henry Fahman (President of the Company) and Tina Phan (Secretary of the Company) during the periods ended March 31, 2009 and During the periods ended March 31, 2009 and 2008, the Company had $18,000 consulting revenue from a company related through a common officer. In March 2007, Bio-Warm entered into a purchase agreement to acquire 100% of Vietnam-based Dai Dung Metallic Manufacture Construction and Trade Company (DDMMCT) and changed its name to DDC Industries, Inc. The Company received 7,527,506 shares for advisory services, which was equivalent to 20% of all issued and outstanding shares of DDC Industries, Inc. The merger agreement with DDMMCT was rescinded on November 18, 2008 in entirety and shareholders of DDMMCT agreed to return 28,610,025 shares of 30,110,025 issued shares. On December 1, 2008, DDC Industries Inc. changed its name to PHI Mining Group. On December 1, 2008, Indochina Mining Corporation, a subsidiary of the Company, entered into stock purchase agreement with PHI Mining Group to exchange all of its capital stock with the same number of newly issued shares of PHI Mining Group. As a result, the Company owned about 83% of PHI Mining Group, Inc at December 1, 2008. Prior to the merger between PHI Mining Group and Indochina, Company held 20% interest in DDC Industries which was increased to 76% as a result of recession as mentioned above and subsequent acquisition of Companys subsidiary Indochina by PMG Mining Group (DDC Industries) resulted in the increase in Companys interest to 83%. This transaction was recorded as related party transaction which resulted in the consolidation of PHI Mining Group into the Company. NOTE 16- CONTRACTS AND COMMITMENTS AGREEMENT WITH HAWK ASSOCIATES, INC. On August 11, 2006, the Company entered into an investor relations consulting agreement with Hawk Associates, Inc., a Florida corporation, to be effective September 1, 2006. According to the agreement, Hawk Associates will provide investor relations consulting services to the Company for a period of six months, after which the agreement will automatically renew monthly until notice is provided by one of the parties to the other.
